DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.
 
Response to Arguments
            Applicant's arguments and amendments received 04/16/2020 have been fully considered.  With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose [see argument pages 7-9]. This language corresponds to previous and newly amended language of claims 1-20. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added paragraphs reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set. Further, applicant argument the claimed invention “a detector arrangement to identify the infusate..”, the examiner stands with the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2012/0184907 further in view of Cefai et al. US 2016/0346456.
In regard claim 1, Smith discloses an apparatus for identifying an infusate in a reservoir of an infusion device (see reservoir 104 of fig. 10, cartridge 100 may also be provided with a plug , 
However, Smith fails to explicitly disclose, but Cefai discloses the apparatus comprising: an enclosed chamber [claim interpretation of chamber “the wall 220 of the reservoir 24 and the wall 230 of the testing chamber 225 are integrally formed. In other words, the testing chamber 225 in certain embodiments is realized as an extension or a pocket of the reservoir 24”..—para. 0052] a first opening formed between the reservoir and the chamber (see an inlet valve through which insulin passes from the reservoir 102 to fill the pumping chamber, an outlet valve through which insulin passes when the pumping chamber is compressed by the piston 114 causing the insulin to be expelled from the pumping chamber and out through the outlet valve..—paragraph 0054); a valve located in the opening to provide in selective fluid communication between the reservoir and the chamber (see figs. 4a-b an inlet valve through which insulin passes from the reservoir 102 to fill the pumping chamber, an outlet valve through which insulin passes when the pumping chamber is compressed by the piston 114 causing the insulin to be expelled from the pumping chamber and out through the outlet valve..—paragraph 0054).
 Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to combine the teaching of Cefai into a system of Smith in order to create connection between the reservoir and the chamber, as a result achieves an accurate delivery of a quantity of insulin.  
Further, Smith teaches an indicator located in the chamber (see alarms, reports and other notifications … alarm may be audible (e.g., a buzzer), palpable (e.g., a vibrator), visible (e.g., an , wherein the indicator exhibits a visual change when contacted by an infusate (see visible based detected conditions e.g. cartridge 100 may also be provided with a plug 110 that prevents leakage from a prefilled reservoir e.g., prefilled in a vacuum with U-500 insulin [detecting insulin reads identifying infusate]..-- paragraphs 0046, 0049); a detector arrangement to identify the infusate by detecting the visual change in the indicator (see visible based detected conditions e.g. cartridge 100 may also be provided with a plug 110 that prevents leakage from a prefilled reservoir e.g., prefilled in a vacuum with U-500 insulin [detecting insulin reads identifying infusate]..-- paragraphs 0046, 0049); and a second opening in the reservoir to convey the infusate for delivery to a user (see an inlet valve through which insulin passes from the reservoir 102 to fill the pumping chamber, an outlet valve through which insulin passes when the pumping chamber is compressed by the piston 114 causing the insulin to be expelled from the pumping chamber and out through the outlet valve..—paragraph 0054).
Note: The motivation that was applied to claim 1 above, applies equally as well to claims 7-8 as presented blow. 
In regard claim 7, Smith and Cefai discloses an apparatus of claim 1, furthermore, Cefai discloses wherein the valve a one-way valve interconnecting the reservoir and the chamber (See fig. 4a-b elements 112-140..—paragraph 0054), wherein the one-way valve selectively allows fluid flow from the reservoir to the chamber (see paragraph 0054) and prohibits fluid flow from the chamber to the reservoir (see an operation of the one way valves used in the insulin cartridge..—at least paragraphs 0033, 0054, 0058-0059).
 apparatus of claim 1, furthermore, Cefai wherein the valve a capillary tube interconnecting the reservoir and the chamber (see figs. 4a-b..—paragraph 0054), wherein the capillary tube selectively allows fluid flow from the reservoir to the chamber (see paragraph 0054), and prohibits fluid flow from the chamber to the reservoir (see an operation of the one way valves used in the insulin cartridge..—at least paragraphs 0033, 0054, 0058-0059). 
Claims 2-3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2012/0184907 and Cefai et al. US 2016/0346456 further in view of Bernstein et al. US 2011/0105952.
In regard claim 2, Smith and Cefai discloses an apparatus of claim 1, However, Smith and Cefai fails to explicitly discloses wherein the indicator exhibits a color change when contacted by the infusate, but Bernstein discloses wherein the indicator exhibits a color change when contacted by the infusate (see determining a color change..-- paragraph 0102, 0191). 
Accordingly, it would have been obvious to one ordinary skill in the art before the before the effective filing date to combine the teaching of Bernstein into a system of Smith and Cefai wherein the indicator exhibits a visual change when contacted by an infusate, as a result unwanted substance can be identified.  
Note: The motivation that was applied to claim 2 above, applies equally as well to claims 3-4 as presented blow. 
 apparatus of claim 1, furthermore, Bernstein discloses wherein the indicator exhibits a change to a first color when contacted by the infusate at a first concentration or exhibits a change to a second color when contacted by the infusate at a second concentration (see change of color more than one..--paragraph 0196). 
In regard claim 4, Smith and Cefai discloses an apparatus of claim 1, furthermore, Bernstein discloses further comprising a wall enclosing the chamber, wherein at least a portion of the wall is transparent, and wherein the detector arrangement receives light from the chamber through the transparent portion of the wall (see device may include one or more sensors (e.g., ion sensors such as K.sup.+ sensors, colorimetric sensors, fluorescence sensors, etc.), and/or contain "windows" that allow light to penetrate the device, also see transparent.—paragraph 0191). 
Claim Rejections - 35 USC § 103
Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2012/0184907, Cefai et al. US 2016/0346456 and Greenslet et al. US 2014/0128960 further in view of Auton et al. US 7,365,847
In regard to claim 6, Smith and Cefai discloses the invention substantially as claimed.  However, Smith and Cefai does not disclose wherein the detector arrangement comprises: a camera to capture an image of the infusate and indicator in the chamber and to generate a signal including image data.
In the same field of endeavor, Greenslet discloses wherein the detector arrangement comprises: a camera to capture an image of the infusate and indicator in the chamber and to generate a signal including image data (see fig. 4 high camera for system monitoring..—paragraph 0060).
Accordingly, it would have been obvious to one ordinary skill in the art at before the effective filing date to combine the teaching of Greenslet into a system of Smith and Cefai in order wherein the detector arrangement comprises a camera, as a result the process can be documented using image captured by camera.
However, Smith, Cefai and Greenslet fails to explicitly disclose a memory storing a library of signals associated with respective infusates; and an identifier element in communication with the camera to receive a signal including image data and in communication with the memory to compare the signal to the library of signals.  
In the same field of endeavor, Auton discloses a memory storing a library of signals associated with respective infusates (see analyzing the image to find regions of interest and to generate a “pick list” of spot coordinates, sample the selected gel regions by coring a … and deposit (storing) the core plug into a collection vessel (memory), further states database, being built   col. 4 line 4-47); and an identifier element in communication with the camera to receive a signal including image data and in communication with the memory to compare the signal to the library of signals (see comparing capture image with stored data…--col. 4 line 4-47 and 55-64).  
Accordingly, it would have been obvious to one ordinary skill in art before the effective filing date to combine the teaching of Auton into a system of Smith, Cefai and Greenslet in order to compare captured image with stored image, as a result work product can be determined. 
Claim Rejections - 35 USC § 103
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2012/0184907 and Cefai et al. US 2016/0346456 further in view of Greenslet et al. US 2014/0128960.
In regard claim 16, Smith discloses a method for identifying an infusate in a reservoir of an infusion device, wherein a delivery portion of the infusate remains in the reservoir (see reservoir 104 of fig. 10, cartridge 100 may also be provided with a plug 110 that prevents leakage from a prefilled reservoir e.g., prefilled in a vacuum with U-500 insulin [detecting insulin reads identifying infusate] …--paragraph 0046), the method comprising: filling the reservoir with the infusate (see prefilled in a vacuum with U-500 insulin..-- paragraphs 0046, 0049).
However, Smith fails to explicitly disclose, but Cefai discloses wherein a portion of the infusate flows through a one-way valve into a chamber chamber (see paragraphs 0016-0017, 0054).
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to combine the teaching of Cefai into a system of Smith in order to create connection between the reservoir and the chamber, as a result achieves an accurate delivery of a quantity of insulin.  
 Furthermore, Smith discloses and contacts an indicator located in the chamber, and wherein the indicator exhibits a visual change when contacted by the infusate (see visible based detected conditions..-- paragraphs 0046, 0049); holding the test portion of the infusate and the indicator in the chamber (see paragraphs 0046, 0049), further Cefai teaches and delivering the delivery portion of the infusate to a user without passing the delivery portion of the infusate the chamber (see paragraph 0043).
However, Smith and Cefai fails to explicitly discloses but Greenslet discloses capturing an image of the test portion of the infusate and indicator in the chamber (see capturing image..--paragraph 0060); generating a signal including data associated with the image (see paragraph 0060); analyzing the signal to identify the infusate (see PIV system consists of a low-energy laser beam with an articulated laser arm to direct the laser to the area of investigation..—paragraphs 0060-0061). 
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to combine the teaching of Greenslet into a system of Smith and Cefai wherein the detector arrangement comprises a camera, as a result the process can be documented using image captured by camera. 
Note: The motivation that was applied to claim 16 above, applies equally as well to claim 20 as presented blow. 
In regard claim 20, Smith, Cefai and Greenslet discloses a method of claim 16, furthermore, Smith discloses wherein the test portion of the infusate remains in the chamber when the delivery portion of the infusate is delivered to a user (see detect a baseplate assembly with a certain amount of medicament and make appropriate adjustments…--paragraph 0081).
Claim Rejections - 35 USC § 103
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2012/0184907, Cefai et al. US 2016/0346456 and Greenslet et al. US 2014/0128960 further in view of Bernstein et al. US 2011/0105952.
In regard claim 18, Smith, Cefai and Greenslet discloses a method of claim 16, However, Smith, Cefa and Greenslet fails to explicitly discloses, but Bernstein discloses wherein the indicator exhibits a color change when contacted by the infusate (see determining a color change..-- paragraphs 0102, 0191).  
Accordingly, it would have been obvious to one ordinary skill in the art before the before the effective filing date to combine the teaching of Bernstein into a system of Smith, Cefai and Greenslet in order wherein the indicator exhibits a visual change when contacted by an infusate, as a result unwanted substance can be identified.  
Note: The motivation that was applied to claim 18 above, applies equally as well to claim 19 as presented blow. 
In regard claim 19, Smith,Cefai and Greenslet discloses a method of claim 16, furthermore, Bernstein discloses wherein the indicator exhibits a change to a first color when contacted by the infusate at a first concentration or exhibits a change to a second color when contacted by the infusate at a second concentration (see determining a color change..-- paragraph 0102, 0191).  

Claim Rejections - 35 USC § 103
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2012/0184907, Cefai et al. US 2016/0346456  Bernstein et al. US 2011/0105952 and Greenslet et al. US 2014/0128960 further in view of Auton et al. US 7,365,847.
In regard claim 17, Smith, Cefai and Greenslet discloses a method of claim 16, However, Smith, Cefai and Greenslet fails to explicitly disclose, but Auton discloses wherein analyzing the signal to identify the infusate comprises comparing the signal to previously recorded signals associated with selected infusates (see comparing capture image with stored data…--col. 4 line 4-47).  
Accordingly, it would have been obvious to one ordinary skill in art before the effective filing date to combine the teaching of Auton into a system of Smith, Cefai and Greenslet in order to compare captured image with stored image, as a result work product can be determined. 

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15 allowed.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Meyer et al. US 2014/0217029
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481